     Case 2:20-cv-00066-DPM-PSH Document 74 Filed 11/02/20 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                         DELTA DIVISION

JARELL D. TERRY                                               PLAINTIFF
ADC #149998C

v.                        No: 2:20-cv-66-DPM-PSH

CALVIN ARNETT, Sergeant, EARU;
DOUGLAS SWINEY, Lieutenant, EARU;
ROOSEVELT BEARDEN, Captain, EARU;
AMANDA GRANGER, Former Lieutenant,
EARU; BERNARD HAMILTON, JR., Sergeant,
EARU; KENYON RANDLE, Major, EARU;
TIANTHA WESTBROOK, Sergeant, EARU;
DENNIS UGBAJA, Corporal, EARU;
and JAMIE LEAK, Corporal, EARU                           DEFENDANTS

                                  ORDER
     On de nova review, the Court adopts Magistrate Judge Harris's
partial recommendation, Doc. 57, and overrules Terry's objections,
Doc. 67-68.   FED.   R. CIV. P. 72(b) (1983 addition to advisory committee
notes). If Terry wants to allege new or different facts or request more
specific relief, then he must seek and get permission to amend his
complaint. He can't add facts or relief in his objections or addenda.
Doc. 68-71. Motion to strike, Doc. 73, denied as moot.
     The Court directs the Clerk to docket Terry's response, Doc. 44, as
an addendum to his complaint. Terry's motion to reinstate his claims
against Lewis, Doc. 54, is denied. Terry's motion to dismiss his claims
    Case 2:20-cv-00066-DPM-PSH Document 74 Filed 11/02/20 Page 2 of 2



against Swiney, Doc. 53, is granted. Those claims are dismissed without
prejudice. Terry's motion for partial summary judgment, Doc. 50, is
denied without prejudice as moot.
     Defendants' motions to dismiss, Doc. 6 & 21, are partly granted
and partly denied. Terry's Eighth Amendment claims against Arnett,
Granger, Hamilton, and Randle in their individual capacities proceed.
All other claims and Defendants are dismissed without prejudice.
      So Ordered.

                                                       v
                                       D .P. Marshall Jr.
                                       United States District Judge
